Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/4/2021 has been entered.

Response to Amendment
Applicant’s Remarks filed 6/4/2021 have been considered by the Examiner.
Claims 1, 15, and 24 are amended. Claims 2-3, 6-7, 16, 18, 21, 25 and 27 are canceled. No claims are newly added. Claims 1, 4-5, 8-15, 17, 19-20, 22-24, 26, and 28-31 are pending in the present application and an action on the merits follows.


Claim Objections
Claims 1, 4-5, 8-15, 17, 19-20, 22-24, 26, and 28-31 objected to because of the following informalities: 
Claims 1, 15, and 24 recite “wherein the new display window a percentage change.” For the purpose of examination, Examiner interprets the limitation to read as “wherein the new display window displays a percentage change.”
Claims 4-5, 8-14, 17, 19-20, 22-23, 26, and 28-31 are also objected to because they incorporate the deficiencies of parent claim 1 without solving the problem addressed above.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-5, 8-15, 17, 19-20, 22-24, 26, and 28-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 15, and 24 recite “wherein a first given healthcare study of the one or more other healthcare studies comprises a most recent prior healthcare study and a second given healthcare study of the one or more healthcare studies comprises a first prior healthcare study.” This limitation present issues of antecedent basis. Specifically, it is unclear if the first given healthcare study is referring to the first healthcare study recited earlier in the automatically obtaining limitation, or a different one. For the purpose of examination, Examiner interprets the studies to be different than the first healthcare study recited earlier in the claim. 
Claims 4-5, 8-14, 17, 19-20, 22-23, 26, and 28-31 are also rejected under 35 U.S.C. 112(b) because they incorporate the deficiencies of parent claim 1 without solving the problem addressed above.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 4-5, 8-15, 17, 19-20, 22-24, 26, and 28-31 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., an abstract idea) without significantly more.  
	Independent Claims 1, 15, and 24 describe the abstract idea opening a study and obtaining and displaying parameter values. Specifically, claims 1, 15, and 24 recite:
“opening a first healthcare study that contains at least one image and a current value of a parameter; 
automatically obtaining, in response to opening the first healthcare study, at least one prior value of the parameter from one or more other healthcare studies that pre-date the first healthcare study, wherein a first given healthcare study of the one or more other healthcare studies comprises a most recent prior healthcare study and a second given healthcare study of the one or more healthcare studies comprises a first prior healthcare study; and
automatically determining, a trend between the at least one prior value of the parameter, and
enabling a user to observe a difference between the at least one prior value of the parameter and the current value on the display screen;”
The steps of opening, obtaining, determining, and enabling describe actions and concepts that can be, under broadest reasonable interpretation, managing personal behavior or relationships or interactions between people (including social activities, teaching and following rules or instructions). Although the claims contain additional elements outside the scope of the abstract idea, the claims amount to a person or persons following a set of instructions or rules to open a study and obtain “Certain Methods of Organizing Human Activity” grouping of abstract ideas.	
This judicial exception is not integrated into a practical application. In particular, claim 1 recites:  
“a network communication interface to receive healthcare studies; 
a memory coupled to the network communication interface to store received healthcare studies; 
a display screen coupled to the memory to display the received healthcare studies; and 
one or more processors coupled to the network connection interface, the memory and the display screen; and
program instructions executable by the one or more processors, via the memory, to perform a method, the method comprising: 
by the one or more processors
controlling, by the one or more processors, a display on the display screen, wherein controlling the display comprises visualizing, on the display screen: 
an image associated the first healthcare study with the current value and the at least one prior value; and
at least one prior value of the parameter and the current value of the parameter in a proximity to each other enabling a user to observe a difference between the at least one prior value of the parameter and the current value on the display screen.
obtaining, by the one or more processors, a user input comprising a user hovering a cursor over the current value of the parameter on the display; and 
based on obtaining the user input, displaying, by the one or more processors, on the display screen, a new display window, wherein the new display window a percentage change between the current value of the parameter and a prior value of the parameter from the most recent prior healthcare study and a percentage change between the current value of the parameter and a prior value of the parameter from the first prior healthcare study.” 
Claims 15 and 24 recite:
“by one or more processors,
controlling, by the one or more processors, a display screen, wherein controlling the display comprises visualizing, on the display screen: 
an image associated the first healthcare study with the current value and the at least one prior value; and 
at least one prior value of the parameter and the current value of the parameter in a proximity to each other
obtaining, by the one or more processors, a user input comprising a user hovering a cursor over the current value of the parameter on the display; and 
based on obtaining the user input, displaying, by the one or more processors, on the display screen, a new display window, wherein the new display window a percentage change between the current value of the parameter and a prior value of the parameter from the most recent prior healthcare study and a percentage change between the current value of the parameter and a prior value of the parameter from the first prior healthcare study.”
The limitations relating to obtaining and displaying, however, simply introduce insignificant extra-solution activity (i.e. pre-solution and/or post-solution activities such as mere data gathering, selecting a particular data source or type of data to be manipulated, outputting resulting data, etc.) to the claim language. Specifically, obtaining inputs is interpreted as mere data gathering, displaying is interpreted as outputting resulting data. Additionally, the interface, memory, display, and processors are recited at a high level of generality (i.e., as a generic computer elements performing a generic computer functions of collecting, analyzing, and transmitting data) [Spec P 12-14, 32, 66-67, 110] such mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are therefore directed to an abstract idea.
  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Displaying (outputting) and receiving data have been recognized by the courts as well-understood, routine, and conventional functions. See MPEP 2106.05(d)(II). As discussed above with respect to the lack of integration into a practical application, the interface, memory, display, and processors are recited at a high level of generality. Generic computer components recited as performing generic computer functions that are well-understood, routine, and conventional activities amount to no more than implementing the abstract idea with a computerized system. See Parker v Flook, 437 U.S. at 594; Bancorp Services v Sun Life, 687 F.3d at 1278; Alice Corp, 134 S. Ct. at 2359-2360; Benson, 409 U.S. at 65-67; Ultramercial, 772 F.3d at 716-717. Implementation of well-understood, routine, and conventional functions with a computerized system does not amount to an inventive concept.   
	Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology, and thus, no indication that the claims include inventive concepts. 
Dependent claims 9, 23, and 30-31 further describe the abstract idea of parent claims 1, 15, and 24, while also reciting new additional elements. The additional elements and corresponding claims are as follows:
Claim 9 recites “display a graph…”
Claim 23 recites “displaying one study…”
displaying, by the one or more processors, on the display screen, a trend icon, if the trend was determined based on two or more data points, wherein selecting the trend icon triggers the one or more processors to populate a trend line visualizing the trend on the display screen.”
The above claims merely recite outputting data. These elements simply introduce insignificant extra-solution activity, and have been recognized by the courts as well-understood, routine, and conventional functions. See MPEP 2106.05(d)(II). Thus, they do not integrate the judicial exception into practical application, nor do they provide “significantly more.”
Dependent claims 4-5, 8, 10-14, 17, 19-20, 22, 26, and 28-29 do not add “significantly more” to the eligibility of each corresponding parent claim and simply recite a more complex abstraction executed on a generic computer using well-understood, routine, and conventional activity.  Even when considered as an ordered combination, these dependent claims do not add significantly more than when considered individually, and therefore, the analysis above applies for claims 4-5, 8, 10-14, 17, 19-20, 22, 26, and 28-29 as well.  	
	Accordingly, claims 1, 4-5, 8-15, 17, 19-20, 22-24, 26, and 28-31 are directed to an abstract idea without significantly more. Therefore claims 1, 4-5, 8-15, 17, 19-20, 22-24, 26, and 28-31 are rejected under 35 U.S.C. § 101.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 8-15, 19-20, 23-24, and 28-31 are rejected under 35 U.S.C. 103 as being unpatentable over Sevenster (U.S. Patent Application Publication No. 20190348184) in view of Hinkamp (U.S. Patent Application Publication No. 20130262155), Miura (U.S. Patent Application Publication No. 20130292498), and Reicher (U.S. Patent Application Publication No. 20120130223).
Regarding claim 1, Sevenster teaches a system comprising: 
a network communication interface to receive healthcare studies [P 18, 26, Fig. 1] (Sevenster teaches a network, which is interpreted as a network communication interface, for facilitating communications between system components); 
a memory coupled to the network communication interface to store received healthcare studies [P 37-38, Fig. 1] (Sevenster teaches a storage subsystem 114, which is interpreted as the memory, storing medical images and corresponding measurements, which are interpreted as healthcare studies); 
a display screen coupled to the memory to display the received healthcare studies [P 26-28, Fig. 1] (Sevenster teaches a display for displaying data related to the medical images); and 
one or more processors coupled to the network connection interface, the memory and the display screen [P 26, Fig. 1] (Sevenster teaches one or more processors coupled to the memory and display); and
program instructions executable by the one or more processors, via the memory, to perform a method, the method comprising [P 26] (Sevenster teaches processors executing computer readable instructions stored in memory to perform the disclosed tasks): 
opening, by the one or more processors, a first healthcare study that contains at least one image and a current value of a parameter [P 26-27, 37-38] (Sevenster teaches receiving images and measurement data from the storage subsystem at the device comprising the memory and display, which is interpreted opening a first study); 
automatically obtaining, by the one or more processors, in response to opening the first healthcare study, at least one prior value of the parameter from one or more other healthcare studies that pre-date the first healthcare study [P 18-19, 43-44, Fig. 4] (Sevenster teaches identifying and receiving prior measurements after receiving the current measurements), 
wherein a first given healthcare study of the one or more other healthcare studies comprises a most recent prior healthcare study and a second given healthcare study of the one or more healthcare studies comprises a first prior healthcare study [P 20, 22, Fig. 1] (Sevenster teaches that the prior studies, which are interpreted as the one or more other healthcare studies, include a most recent prior study as well as other prior studies, any of which are interpreted as a first prior healthcare study); 
controlling, by the one or more processors, a display on the display screen [P 44, Fig. 1] (Sevenster teaches displaying a current and prior measurements), 
wherein controlling the display comprises visualizing, on the display screen: 
5950.305at least one prior value of the parameter and the current value of the parameter in a proximity to each other enabling a user to observe a difference between the at least one prior value of the parameter and the current value on the display screen [P 18, 44, Fig. 1] (Sevenster teaches displaying a current 124 and prior measurements 126 in proximity to one another);
obtaining, by the one or more processors, a user input [P 24, 45] (Sevenster teaches receiving user input)
 based on obtaining the user input, displaying, by the one or more processors, on the display screen, a new display window, wherein the new display window a percentage change between the current value of the parameter and a prior value of the parameter from the most recent prior healthcare study and a percentage change between the current value of the parameter and a prior value of the parameter from the first prior healthcare study [P 24, 45] (Sevenster teaches, in response to user input, generating a report, which is interpreted as a new display screen, showing percent growth of a tumor, .
Sevenster may not explicitly teach:
automatically determining, by the one or more processors, a trend between the at least one prior value of the parameter, and 
However, Hinkamp teaches:
automatically determining, by the one or more processors, a trend between the at least one prior value of the parameter [P 40, P 54-57, Fig. 4] (Hinkamp teaches determining trends in patient data), and 
One of ordinary skill in the art at the time the invention was made would have found it obvious to include the System and method for collection and distribution of medical information as taught by Hinkamp with the Tumor tracking with intelligent tumor size change notice taught by Sevenster with the motivation of engaging users in health monitoring thereby improving health and supporting medical decisions thereby improving quality and cost effectiveness of healthcare [Hinkamp, P 2, 57].
Sevenster and Hinkamp may not explicitly teach:
an image associated the first healthcare study with the current value and the at least one prior value; and 
However, Miura teaches:
an image associated the first healthcare study with the current value and the at least one prior value [Fig. 7, P 76-80] (Miura teaches a displaying information regarding current and previous imaging studies, including a current image and an insertion amount, which is interpreted as a measurement; this display is interpreted as corresponding to the display of current and prior values taught by Sevenster above); and 
One of ordinary skill in the art at the time the invention was made would have found it obvious to include the Device, method, and non-transitory computer readable-medium for identifying body part 
Sevenster, Hinkamp, and Miura may not explicitly teach:
comprising a user hovering a cursor over the current value of the parameter on the display; and
However, Reicher teaches
comprising a user hovering a cursor over the current value of the parameter on the display [P 70, 92, 96] (Reicher teaches receiving user inputs including a user hovering a cursor over values); and
It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention was made to combine the noted features of Reicher with teaching of Sevenster, Hinkamp, and Miura since the combination of the two references is merely simple substitution of one known element for another producing a predictable result (KSR rationale B). Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself—that is, in the substitution of the cursor hovering of the secondary reference(s) for the user input of the primary reference. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Regarding claim 8, Sevenster, Hinkamp, Miura, and Reicher teach the system of claim 1 wherein the current value is displayed in a manner that indicates its relationship with respect to whether the current value is inside or outside a range considered normal [Fig. 3, P 33-34] (Sevenster teaches, as part of the graph display, lines 302 indicative of guidelines values for measurements, which are interpreted as the range considered normal; note the graph includes normal measurements and therefore Sevenster teaches displaying whether the current value is inside the normal range).  
Regarding claim 9, Sevenster, Hinkamp, Miura, and Reicher teach the system of claim 8 wherein the processor is further operable to display a graph on the display screen depicting the current value and the at least one prior value [P 33, Fig. 3] (Sevenster teaches a display including a graph of current and past measurements).  
Regarding claim 10, Sevenster, Hinkamp, Miura, and Reicher teach the system of claim 8 wherein the graph illustrates a trend line associated with the current value and the at least one prior value [P 54-57, Fig. 4] (Hinkamp teaches a patient measurement graph including a current trend line or rate of change).  
Obviousness for combining the teachings of Sevenster, Hinkamp, Miura, and Reicher is discussed above for claim 1 and is incorporated herein.
Regarding claim 11, Sevenster, Hinkamp, Miura, and Reicher teach the system of claim 10 wherein the processor is operable to display the graph in response to a user input made with respect to the display screen [P 53-54] (Hinkamp teaches displaying the graph is response to user selection of the graph icon).  
Obviousness for combining the teachings of Sevenster, Hinkamp, Miura, and Reicher is discussed above for claim 1 and is incorporated herein.
Regarding claim 12, Sevenster, Hinkamp, Miura, and Reicher teach the system of claim 1, wherein controlling the display further comprises: 
ascertaining, by the one or more processors, that the trend was determined based on two or more data points [P 53-54, 129-130] (Hinkamp teaches identifying trends using patient datasets; because a trend cannot be determined without at least two data points, Hinkamp is interpreted as teaching ascertaining that the trend was determined based on two or more data points); and 
based on ascertaining, displaying, by the one or more processors, on the display screen, a trend icon, if the trend was determined based on two or more data points, wherein selecting the trend icon triggers the one or more processors to populate a trend line visualizing the trend on the display screen [P 53-54, 112, Fig. 3-4] (Hinkamp teaches displaying the graph is response to user selection of the graph icon, which is interpreted as the claimed trend icon).
 Obviousness for combining the teachings of Sevenster, Hinkamp, Miura, and Reicher is discussed above for claim 1 and is incorporated herein.
Regarding claim 13, Sevenster, Hinkamp, Miura, and Reicher teach the system of claim 10 wherein the processor is further operable to embed the graph in a medical record [P 45] (Sevenster teaches generating a medical report including the displayed graph).  
Regarding claim 14, Sevenster, Hinkamp, Miura, and Reicher teach the system of claim 1 wherein the current value and at least one prior value comprise measurements [Abstract] (Sevenster teaches current and prior measurements).
Regarding claim 15, the claim is analogous to claim 1, and thus it is similarly analyzed and rejected in a manner consistent with the rejection of claim 1. 
Regarding claim 16, the claim is analogous to claim 2, and thus it is similarly analyzed and rejected in a manner consistent with the rejection of claim 2.
Regarding claim 19, the claim is analogous to claim 8, and thus it is similarly analyzed and rejected in a manner consistent with the rejection of claim 8. 
Regarding claim 20, the claim is analogous to claim 9, and thus it is similarly analyzed and rejected in a manner consistent with the rejection of claim 9. 
Regarding claim 22, the claim is analogous to claim 13, and thus it is similarly analyzed and rejected in a manner consistent with the rejection of claim 13. 
Regarding claim 23, Sevenster, Hinkamp, Miura, and Reicher teach the method of claim 15 further comprising opening and displaying one study of the one or more prior studies in response to selection of one prior value of the one or more prior values [P 74-75, Fig. 7] (Reicher teaches displaying 
Obviousness for combining the teachings of Sevenster, Hinkamp, Miura, and Reicher is discussed above for claim 1 and is incorporated herein.
Regarding claim 24, the claim is analogous to claim 1, and thus it is similarly analyzed and rejected in a manner consistent with the rejection of claim 1. 
Regarding claim 25, the claim is analogous to claim 2, and thus it is similarly analyzed and rejected in a manner consistent with the rejection of claim 2. 
Regarding claim 28, the claim is analogous to claim 9, and thus it is similarly analyzed and rejected in a manner consistent with the rejection of claim 9. 
Regarding claim 29, the claim is analogous to claim 10, and thus it is similarly analyzed and rejected in a manner consistent with the rejection of claim 10. 
Regarding claim 30, the claim is analogous to claim 12, and thus it is similarly analyzed and rejected in a manner consistent with the rejection of claim 12. 
Regarding claim 31, the claim is analogous to claim 12, and thus it is similarly analyzed and rejected in a manner consistent with the rejection of claim 12. 

Claims 4-5, 17, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Sevenster (U.S. Patent Application Publication No. 20190348184) in view of Hinkamp (U.S. Patent Application Publication No. 20130262155), Miura (U.S. Patent Application Publication No. 20130292498), and Reicher (U.S. Patent Application Publication No. 20120130223) as applied to claim 1 above, and further in view of Mabotuwana (U.S. Patent Application Publication No. 20160335403).
Regarding claim 4, Sevenster, Hinkamp, Miura, and Reicher teach the system of claim 1 wherein the processor is further operable to 
identify the one or more studies by sending one or more requests to remotely located archives for studies related to the patient [P 54, 71-73] (Miura teaches sending requests to a past image server and storage unit, which are interpreted as a remotely located archives); 
receiving at least one study in response to the one or more requests [P 54, 71-73] (Miura teaches receiving the request images in response to the sent request); 
filtering the at least one study to obtain the one or more other healthcare studies [P 77] (Miura teaches filtering the past images).  
Obviousness for combining the teachings of Sevenster, Hinkamp, Miura, and Reicher is discussed above for claim 1 and are incorporated herein.
Sevenster, Hinkamp, Miura, and Reicher may not explicitly teach:
to determine which studies correspond to a same type of procedure as the first healthcare study 
However, Mabotuwana teaches:
to determine which studies correspond to a same type of procedure as the first healthcare study [P 35] (Mabotuwana teaches retrieving prior studies with the same body part and modality as the current study)
One of ordinary skill in the art at the time the invention was made would have found it obvious to include the Context sensitive medical data entry system as taught by Mabotuwana with the system taught by Sevenster, Hinkamp, Miura, and Reicher with the motivation of improving workflow efficiency [Mabotuwana P 5].
Regarding claim 5, Sevenster, Hinkamp, Miura, Reicher, and Mabotuwana teach the system of claim 4 wherein the same type of study is a cardiovascular (CV) study [P 35] (Mabotuwana teaches medical studies related to the heart).
It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention was made to combine the noted features of Mabotuwana with teachings of Sevenster, 
Regarding claim 17, the claim is analogous to claim 4, and thus it is similarly analyzed and rejected in a manner consistent with the rejection of claim 4.  
Regarding claim 26, the claim is analogous to claim 4, and thus it is similarly analyzed and rejected in a manner consistent with the rejection of claim 4.  



Response to Arguments
Applicant’s remarks filed 6/4/2021 have been fully considered by the Examiner. Arguments will be responded to herein below in the order in which they appear in the response filed 6/4/2021.

35 USC 101 Rejections
1.	Regarding Applicant’s arguments that the present amendments integrate the abstract idea into practical application [Applicant Remarks Pg. 11], Examiner respectfully disagrees. The newly added obtaining and based on… displaying limitations are considered additional elements. These limitations, however, simply introduce insignificant extra-solution activity (i.e. pre-solution and/or post-solution activities such as mere data gathering, selecting a particular data source or type of data to be manipulated, outputting resulting data, etc.) to the claim language. Specifically, obtaining inputs is interpreted as mere data gathering, and displaying is interpreted as outputting resulting data. Thus, these newly added additional elements do not integrate the abstract idea into practical application.
	Regarding Applicant’s arguments that the newly added limitations improve “efficiency by which a user can simultaneously view data in a comprehensive manner” [Applicant Remarks Pg. 11], Examiner respectfully submits that this is not a technological solution to a technological problem. The alleged improvement is not to a computer or other technology, but is rather an improvement to a user experience in viewing data. Inefficiencies in reviewing data existed long before the integration of medical data into computer systems. The claims do not solve a problem that is rooted in computer technology and thus are not a technological solution to a technological problem. Therefore, the abstract idea is not integrated into practical application.
	It is for at least the reasons discussed above that the claims remain rejected under 35 USC 101.

35 USC 103 Arguments

	It is for at least the reasons discussed above that the claims remain rejected under 35 USC 103. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Mahesh (U.S. Patent Application Publication No. 20070071294) teaches a system and method for medical diagnosis tracking via comparison of current images to those in historical image archives.
Raju (U.S. Patent Application Publication No. 20160000411) teaches systems and methods for tracking lesions over time via sequential imaging.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rachel F Durnin whose telephone number is (571)272-1244.  The examiner can normally be reached on Mon-Thurs 7-4, Fri 8-12 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert W Morgan can be reached on 571-272-6773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 




/R.F.D./Examiner, Art Unit 3626                                                                                                                                                                                                        
/JASON S TIEDEMAN/Primary Examiner, Art Unit 3626